Citation Nr: 0819266	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include on the basis of aggravation. 
 
2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2005 
rating decision of the VA Regional Office in Nashville, 
Tennessee that denied service connection for a left knee 
disability, and service connection for a back disorder, to 
include as secondary to left knee disability.  Entitlement to 
a nonservice-connected pension was also denied.

The veteran was afforded personal hearings at the RO in 
October 2007, and in March 2008 before the undersigned 
Veterans Law Judge sitting at Nashville, Tennessee.  The 
transcripts are of record.  

The issue of entitlement to a nonservice-connected pension 
was withdrawn from appellate consideration in correspondence 
dated in September 2007.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the service medical records reflects that on 
service entrance examination in May 1970, the veteran noted a 
history of "broken bones" and a notation was recorded that 
the leg was well healed.  The lower extremities were 
evaluated as 


normal and no pertinent defects were indicated.  The 
appellant sought treatment in January 1971 for left knee pain 
and was subsequently found to have a unstable left knee due 
to a pre-existing old partial tear of the medial collateral 
ligament. He was ultimately discharged from service on this 
basis.  The veteran testified on personal hearing in March 
2008 that he injured the left knee in a "parachute jump" 
during basic training which caused or aggravated a pre-
existing left knee condition resulting in a chronic disorder 
for which service connection should be granted.  

In this case, no left knee defect was noted at service 
entrance.  Therefore, VA must now show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. See Wagner v. Principi, 370 F.3d. 
1089, 1096 (Fed. Cir. 2004), Cotant v. Principi, 17 Vet. App. 
116 (2003), VAOPGCPREC No. 3-2003 (July 16, 2003).

The record shows that although VA has made findings that a 
left knee disorder pre-existed service and was not aggravated 
therein, there is no medical opinion to this effect of 
record.  It is well established that the VA adjudicator is 
not free to substitute his or her own judgment for that of an 
expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The record does not show that the appellant has ever had a VA 
compensation and pension examination in this regard.  The 
Board is thus of the opinion that the current clinical record 
is not sufficiently developed to definitively conclude that a 
left knee disorder was not aggravated in service.  Therefore, 
a current VA examination, to include a medical opinion is 
warranted.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The record reflects that when the appellant filed his claim 
for service connection in March 2005, he indicated that he 
had been treated since 1996 for the disabilities claimed.  He 
submitted authorizations to retrieve medical records in May 
2005 and noted that he had seen a number of physicians for 
left knee and low back disorders.  However, he did not 
provide any addresses for the providers.  It appears that he 
did 
not respond to an RO letter in June 2005 requesting this 
information.  The veteran should thus be requested to provide 
authorization for release of any outstanding private medical 
records in support of his claim, and provide the necessary 
information to request those records.

The veteran testified in March 2008 that he had sought 
treatment at VA in the mid 70s for musculoskeletal 
disability, and currently received medical attention at the 
Chattanooga and Murphreesboro (TN) VA facilities.  The record 
thus indicates that additional relevant evidence in support 
of the claims may exist or could be obtained from a VA 
facility and should be retrieved. See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA outpatient records dating from June 2004 through October 
2007 are record.  Therefore, clinical data dating from 1971 
through May 2004, and from November 2007 to the present 
should be requested and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any 
other legal precedent have been 
fully complied with and satisfied 
since the most recent duty-to-
assist letter in April 2005.  

2.  The veteran should be 
contacted and requested to 
identify all healthcare providers, 
VA and non-VA, inpatient and 
outpatient, who 
have treated him for left knee and 
back disorders since discharge 
from service.  He should be 
requested to complete and return 
the appropriate release forms with 
full addresses so that VA can 
obtain any identified evidence, if 
not already of record.

3.  All of the veteran clinical 
records dating from 1971 to May 
2004 should be requested from VA 
Chattanooga and Murphreesboro (TN) 
facilities and associated with the 
claims folder, to include those 
that may be retired or on 
microfilm.  VA clinical data 
dating from November 2007 should 
be requested and associated with 
the record.

4.  After an appropriate period of 
time for receipt of additional 
information, the veteran should be 
scheduled for an examination by a 
VA orthopedist.  The claims file 
and a copy of this remand must be 
made available to and be reviewed 
by the examiner.  The examiner 
should indicate if the claims 
folder was reviewed.  The 
examination report should reflect 
consideration of the veteran's 
medical history, current 
complaints, and other assertions, 
etc.  Based upon review of the 
evidence and physical examination, 
the examiner should provide an 
opinion as to a) does the clinical 
evidence show that the veteran 
clearly and unmistakably had a 
left knee problem prior to his 
entering active duty? b) if so, 
whether it is at least as likely 
as not that a pre-existing left 
knee disorder clearly and 
unmistakably permanently increased 
in severity as the result of 
injury or other incident of active 
duty beyond natural progression of 
the underlying disease process.  
The findings and a well-
rationalized opinion should be set 
forth in detail.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issued on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


